Avery, J.
after stating the facts: It was competent for the defendant to prove his possession for seven years, under color of title, in support of the general denial in the answer that the plaintiff was the owner of the land in controversy. It was not necessary, or even proper, that he should specially plead the statute (The Code, § 141). Farrior v. Houston, 95 N. C., 578.
The Sheriff’s deed purported to pass an estate in fee-simple in the land, and though the interest of the judgment debtor did not vest, by virtue of the conveyance, in the bargainee, the defendant, by continuous adverse possession under it as color of title for seven years, acquired both the legal and equitable estate against the plaintiff, certainly, it being admitted that the land had been granted by the State. Avent v. Arrington (decided at this term).
It being found, as a fact, that the title was out of the State, and that the defendant held the land for seven years prior to the bringing of the action, it would follow that he was then the owner and in the rightful possession. This proposition would dispose of the other four exceptions, if they were so framed as to make it our duty’ to consider them. But not one of them is so specific in pointing out a particular conclusion of law or fact as to direct attention to it. Battle v. Mayo, 102 N. C., 437; Suit v. Suit, 78 N. C., 272; Currie v. McNeill, 83 N. C., 176. It would be impossible, after admitting the findings of the referee to be true, as they cannot be questioned in this Court, to resist the conclusions reached *114by him. His clear and full statements of the facts and the law applicable to them, have left little more for the appellate Court to do than to affirm, in general terms, the judgment of the Court below overruling the exceptions to his report.
The questions discussed by the counsel for the appellant are not raised by the exceptions, and, if they were raised, the facts found by the referee would not sustain the position that the defendant was estopped by his own conduct. It does not appear that he was present at the sale, nor that he even caused execution to be issued, or did or said anything inconsistent with his claim of title to the land, and that might have induced the subsequent purchasers to think he would set up no adverse claim, or concede that the sale was valid, and would pass the title of W. L. Henry.
The question whether such an estoppel in pais as that which plaintiff seeks to set up, should have been pleaded, would still remain if the exceptions had been more specific, and the facts different. There is no error.
Affirmed.